Citation Nr: 1710801	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for major depressive disorder, prior to April 1, 2014, and for a rating in excess of 50 percent disabling thereafter.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 12, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to November 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
November 2007 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2007, the Veteran was awarded service connection for major depressive disorder, secondary to his service-connected lower back disability with degenerative changes.  The RO assigned an evaluation of 30 percent, effective December 27, 2006.  The Veteran did not appeal or in any other way express his disagreement with this decision.  Thereafter, in July 2008, the Veteran requested reconsideration of the current evaluation for his depressive disorder.  In March 2011, the RO continued the current evaluation and following this decision, the Veteran filed a notice of disagreement (NOD) in August 2011, and the RO issued a statement of the case (SOC) in December 2012.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in December 2012.

In an April 2014 rating decision, the RO increased the evaluation of the Veteran's depression to 50 percent disabling, effective April 1, 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to TDIU was previously before the Board in November 2013, at which time the Board remanded this issue for additional development.  In a May 2014 rating decision, the RO granted TDIU and assigned an effective date of October 12, 2012.  Following the award of TDIU, the Veteran filed an NOD in July 2014 challenging the effective date, and an SOC was issued in March 2015.  The Veteran perfected this appeal with the timely filing of a VA Form 9 in April 2015.  As the appeal for entitlement to a TDIU has been ongoing since the Veteran filed his disagreement with the initial evaluation assigned for his major depressive disorder, this matter has been characterized as entitlement to a TDIU prior to the date of award, as opposed to seeking an earlier effective date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also April 2015 VA Form 9 ("VA failed to provide an adequate medical examination to properly assess the Veteran's functional impairment from his major depression.").

In November 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives as the Veteran was afforded a VA examination in April 2014, and outstanding Social Security Administration (SSA) and VAMC medical records have been added to the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's depression was manifested by severe symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, and mood with symptoms such as irritability, anger, depression, sleep-trouble, concentration problems, isolation, auditory hallucinations, and some suicidal and homicidal ideation (with no plan or intent), difficulty in adapting to stressful circumstances (including work or a work like setting), and disturbances of motivation and mood, but not total occupational and social impairment. 

2.  Prior to October 12, 2012, and with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating of 70 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016). 

2.  Prior to October 12, 2012, the criteria for TDIU have been met.  38 U.S.C.A. §§ 5110(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to award TDIU prior to October 12, 2012, is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

Regarding the increased rating claim, in his statements and actions, the Veteran has demonstrated his actual knowledge of the elements necessary to substantiate his claim and thus the VCAA duty to notify has been satisfied.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and Social Security Administration (SSA) records with the claims folder.  VBMS and Virtual VA records have also been reviewed.

The Veteran was afforded VA examinations in June 2007, January 2011, and April 2014.  The examinations are adequate to evaluate the disability as they included an interview with the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his depression has worsened in severity since the most recent VA examination.  Rather, they merely argue that this disability warrants a rating higher than that currently assigned for the appeal period in question.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The examinations are adequate for adjudication of the claims and no further examination is necessary. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Rating

The Veteran seeks a disability rating in excess of 30 percent for major depressive disorder, prior to April 1, 2014, and in excess of 50 percent disabling thereafter, for his major depressive disorder.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and SSA records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, DC 9434, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Facts

The earliest mental health treatment record of evidence reflects that in December 2006, the Veteran sought VAMC neurological consultation regarding the worsening of his generalized pain, stemming from a 1991 active duty lower back injury.  See December 2006 VAMC Neurology Outpatient note.  The Veteran's pertinent medical history was noted, identifying that following service he worked in manual labor and that his lower back pain was initially "tolerable" with the use of Vicodin and physical therapy.  The pain "worsened" by spreading to his extremities, and further increased with his 2004 unemployment.  The Veteran relayed to the neurologist that "Vicodin and Flexeril do not help," and that he has issues controlling his bladder leading to "embarrassing accidents."  Regarding his social life, the neurologist noted that the Veteran was recently divorced, lived with his mom, was experiencing financial difficulty due to his unemployment, and "watches TV most of the day b/c his movement is limited due to his pain."  Diagnoses of mild depression with "significant psychosocial stress" were identified, as well as a prescription for antidepressants.  The Veteran stated that he felt "safe...but wishes life was easier on him," and he denied suicidal/homicidal thoughts.  The neurologist noted that his mood was identified as "euthymic" with restricted affect, and opined that "a psychotropic agent will likely benefit both his mood and pain."  

Follow-up VAMC appointments in March and April 2007 reflect consistent information, including "flat affect" and a notation that the Veteran "continues to experience depressed mood and significant psychosocial stress."  See March 2007 VAMC Neurological Outpatient note, see also April 2007 VAMC Pain Consult ("currently has multiple psychosocial stressors...has depression but no active suicide ideation...[church] only significant source of enjoyment in his life.")  In April 2007 the Veteran was seen by a VAMC psychiatrist, reporting "frustration, anger...isn't sleeping, mostly because of pain."  The Veteran's mood was identified as "depression characterized by irritability, fatigue, isolativeness."  Suicidal ideation was noted as the Veteran stated "I might as well give up" and reported thoughts of shooting himself.  The Veteran was noted to be "withdrawn at home; stays in the basement...easily irritated, snaps at people...raises voice, doesn't threaten or strike out."  Axis I diagnosis of major depression and GAF score of 40 were recorded.  

In April 2007, the Veteran presented at the VAMC and was admitted for a significant mental health episode.  The Veteran reported depression, hopelessness, anger, frustration, anxiety, and was considering shooting himself.  The Veteran was admitted to the hospital and attended psychology and anger management therapy sessions until his discharge in early May 2007.  At that time he reported consistent symptoms of depression, anger and suicidal thoughts.  The Veteran reported that the psychological symptoms he had experienced since active duty had progressed in the past year due to difficulty with "family situations, anger, and depression."  Suicidal ideation with no plan was noted, as well the Veteran admitting to "voices" that were commanding him to accomplish "something you isn't got no business doing."  Upon his discharge in May 2007, a diagnosis of major depression was noted with a GAF score of 40/50.  

In June 2007, the Veteran underwent a VA examination.  The examiner identified a litany of current medications for pain and mood, including periodic pain shots, Flexeril, Vicodin, Celexa, Wellbutrin, and trazadone.  His past history of depression was noted, including his recent hospital admittance from April 25 to May 7 for homicidal and suicidal thoughts.  The Veteran reported current symptoms of depression lasting longer than two weeks, sleeplessness, concentration and marked mood problems, and irritability.  He reported that he was unemployed and could not work due to problems with depression and his back.  Socially, the Veteran reported that his divorce was ongoing since 2004, that he "rarely sees" his daughter, and has issues socializing "as he tends to isolate."  Mental status exam revealed depression, sleep, and concentration problems with employment and social dysfunction.  The examiner opined that the Veteran's support from his mother and medicinal regiment were encouraging, and an Axis I diagnosis of major depression and GAF score of 52 were noted.  

Following the November 2007 award of service connection for his major depressive disorder, the Veteran requested reconsideration of his claim as his symptomatology was worse than his current evaluation, as reflected in his ongoing medical treatment.  See July 2008 Correspondence, see also February 2008 VAMC Urgent Care note ("he remains angry about his pain not being fixed...his depression remains severe and reported to this author his history of violent thoughts.")  

The Veteran was awarded SSA disability benefits for his depression and other disabilities in 2009, for which he underwent an SSA psychiatric evaluation in March 2009.  He reported daily back pain radiating to his knees, hips and feet, which does not allow him to sit, stand, walk or lay very long, and a childhood history of molestation adding to his current depression.  Socially, the Veteran identified subjective symptoms of being withdrawn from others and isolation, eating too much, sleeplessness, and lack of interest and motivation unless it was with his family or church.  The Veteran endorsed feelings of hopelessness, uselessness, and worthlessness with past and recent thoughts of suicide with no plan.  He reported a "decent" relationship with his mother and daughter and five friends outside of his family.  He was closer to his relations and his only interest was "pleasing God" as he has a "significantly limited interest and activity level."  Mental examination revealed that the Veteran was "cooperative but rather subdued and depressed looking" with self-esteem described as "super low."  The psychologist noted hallucinations, including an "out of body experience," hearing the voice of the devil which tells him "to hurt himself or others," and paranoid thoughts about other people watching him.  The psychologist concluded that the Veteran's "depressive symptoms appear to be secondary to his other concerns but may overlap or complicate his other problems and represent a more general state of distress," and provided an Axis I diagnosis of Major Depressive Disorder and GAF score of 50 to 55.

The Veteran was next afforded a VA examination in January 2011.  The examiner reviewed the claims file, noting his service and medical history, but indicated that the Veteran had ceased his depression and antipsychotic medications as they were interfering with his daily activities and causing weight gain.  The examiner noted that the Veteran's inability to tolerate these medications "has contributed to a worsening of his depression."  He denied current suicidal/homicidal thoughts, and reported that he recently remarried, but continues to live with his mother and has "problems socializing."  The Veteran reported hallucinations in the form of mood dependent voices, "telling him of struggles between the devil and god."  Current symptomatology identified were chronic depression, some sleep disturbance, concentration problems and decreased socialization.  The examiner provided a diagnosis of major depression with psychosis, complicated by the back pain, and provided a GAF score of 40.   

VAMC medical treatment records reflect consistent and ongoing mental health therapy sessions with "no significant changes in veteran's psychosocial status" for the period on appeal.  The Veteran was afforded his most recent VA examination in April 2014.  The examiner noted a diagnosis of major depressive disorder with occupational and social impairment with reduced reliability.  Socially, the examiner noted that the Veteran lived with his wife and daughter, describing the relationship as "okay," but that they "don't talk or communicate a lot," and that his new marriage has led to estrangement with his mother.  

The Veteran reported that he currently struggles with anger and irritability due to his pain, and that it is "messing with my marriage," especially during flare-ups where his wife must help him bathe and dress.  Regarding his daughter, the examiner noted that she frequents between parents due to "abuse allegations" and that when she is with him she "doesn't like to listen."  The Veteran reported that he is isolated, stating that he "prefer[s] to be by myself."  Pertinent medical history noted that the Veteran felt sessions with his pain psychologist were helpful, and that he had not taken his mood medications since 2011 due to erectile dysfunction and low testosterone, but wanted to resume treatment and anger management classes.  Subjective symptoms identified included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  Mental health examination revealed sleeplessness, suicidal thoughts without plans, auditory hallucinations of the devil and God, and "significant feelings of helplessness and worthlessness...persistently depressed and anxious...paranoia and distrust of others."  The examiner conducted the Beck Depression Inventory test, which provided a "score of 31...indicative of severe depression."  

Analysis

Throughout the appeal period, the Board finds that the evidence of record shows symptoms that more nearly approximate the symptoms associated with a 70 percent evaluation for the Veteran's major depressive disorder.  

After analyzing all the evidence of record, both lay and medical, the Board finds that the Veteran's psychiatric symptoms reflect the severity of mental health issues and corresponding social and occupational impairment contemplated by a 70 percent disability rating under DC 9434 for the entire period on appeal.  38 C.F.R. § 4.130.  The Veteran's symptoms have been identified as moderate to severe in their severity, as reflected by GAF scores throughout the period on appeal ranging between 40 and 52.  

The Veteran has also been unable to find and maintain employment during this period.  Although he attends church on a regular basis and remarried during the period on appeal, the evidence of record does not reflect a fully functional marriage, healthy relationship with his child or mother, and he tends to isolate or is withdrawn.  Further, the Veteran has consistently displayed severe symptoms such as suicidal ideations and auditory hallucinations.  The evidence shows past hospitalization, and consistent feelings of hopelessness and worthlessness.  He has also displayed ongoing and continuous symptomatology of sleeplessness, paranoia, anger, irritability, fatigue, concentration problems, and lack of motivation.  The Board finds that these symptoms more nearly approximate those associated with a 70 percent rating.  

However, the Veteran has not demonstrated totally disabling occupational and social impairment, as reflected by his current marriage, participation in church, some familial and close friend relationships.  During the appeal period, he has not demonstrated any obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, or a significant neglect of personal appearance and hygiene.  Given these findings, the criteria for a rating of 70 percent, but no higher, for the service-connected depression have been met or more nearly approximated for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434.

Although the evidence shows that there have been some instances during the rating period when the Veteran's depression was not quite as severe in some of his treatment records and VA examination reports, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for depression pursuant to DC 9434 is warranted for the entire timeframe on appeal. 

The Board finds that the evidence does not show that the Veteran has total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating for depression, but his disability picture is more in line with the symptoms associated with a 70 percent rating.  In addition, the GAF scores ranging from 40 to 52 are consistent with "moderate" to more "serious" impairment, but are not indicative of total impairment due to his depression symptoms.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  The Board finds that his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

For the above stated reasons, for the entire period on appeal, resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to have been productive of severe occupational and social impairment most closely approximating the criteria for a 70 percent disability rating.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Other Considerations

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred for such a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).  If the criteria reasonably describe a Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Here, the rating criteria of DC 9434 reasonably describe and assess the Veteran's disability level and symptomatology.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Thus, the Board finds no basis for referring the case for an extraschedular consideration. 

The Veteran also may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II.  TDIU

For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU prior to the date of his current award, October 12, 2012. 

In light of the increased rating above, at the time of the application for TDIU in 2008, the Veteran's service-connected disabilities included: depression, now 70 percent disabling; and 20 percent disabling for a mechanical low back disability with degenerative changes.  His combined rating prior to October 12, 2012, is 80 percent.  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As such, he meets the schedular rating threshold for the grant of a TDIU effective prior to the date of his current award, October 12, 2012.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment. 

Each VA examination opinion consistently shows that the Veteran cannot obtain and maintain employment due to his chronic low back pain and corresponding/aggravating psychiatric symptoms.  As noted in the section above, the Veteran's mental health symptoms throughout the appeal period were generally stable and the Board found that his symptoms warranted a 70 percent rating for the entire appeal period.  

The Board notes that the Veteran has competently and credibly reported the impact his depression and low back symptoms have had on his work, leading to his unemployment since 2004.  The VA examiners have consistently indicated that the Veteran has had significant occupational impairment due to his interrelated mental health and low back problems.  See June 2007 VA examination ("the reason he has employment dysfunction is because of his physical problems, ongoing back and health problems.  Capacity for improvement and remission of his problems with major depression is complicated by his back pain"); see also April 2014 VA examination ("propensity for isolation and poor communication in relationships. His pain issues result in difficulty managing tasks and engaging in activities").  Additionally, there is no clinical opinion to the contrary. 

Given the positive opinions and upon review of the evidence as a whole, the Board finds that the preponderance of the evidence supports the grant of TDIU prior to the current date of award.


ORDER

For the entire period on appeal, an evaluation of 70 percent disabling, but no higher, for major depressive disorder, is granted.

A total disability rating for individual unemployability prior to October 12, 2012 is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


